SULLIVAN, C. J.,
Dissenting.
I am unable to concur in the conclusion reached by the majority of the court.
In 1888 or 1889 the Oregon Railroad & Navigation Co., the predecessor in interest of appellant, built a bridge across the Coeur d’Alene river at Cataldo, Idaho, which bridge was about 1,800 feet long and was composed of an open span across the main channel of the river and a long pile approach. At the time said bridge was constructed, and for the purpose of deflecting the current in times of high water away from the pile approach, the company constructed in the channel of said river and at a little distance from the bank, a shear dam or rock crib, and in 1902 and 1903 the company filled in a considerable portion of said piling. It thus appears that said shear dam was constructed about twenty-five years before this action was brought and about twenty-two or twenty-three years before Papineau, now deceased, purchased said land.
Said railroad bridge and shear dam are not nuisances per se. They were both permanent structures which, without any further act except keeping them in repair, would continue to turn the current of the river, to a certain extent.
This is an action against the defendant for the construction of a public work under its charter, since the railroad was constructed for the use of the public.
While the defendant has not pleaded the statute of limitations, as provided it may in sec. 4213, Rev. Codes, it has pleaded a sufficient defense which, if proven, would defeat the plaintiff’s right to recover. It will be noted that said section does not prohibit pleading the statute of limitation by *626stating facts that clearly show that such statute has run, but simply provides that such statute "may” be plead as therein provided, thus making a permissive innovation in the common-law rule of pleading.
The question is clearly raised as to whether Papineau owned this cause of action, provided one existed. The shear dam and railroad were built twenty-two or twenty-three years before he purchased said land. They were permanent structures at the time he purchased this land, and under all of the facts of this ease I do not think he has any cause of action against the defendant because of the construction of said railroad and shear dam.
From a consideration of the authorities on the question under consideration, it is more accurate to say, in the case at bar, that no cause of action, under the facts stated, is vested in respondent, than that the statute of limitations has run. Of course, a plea of that statute presupposes a cause of action in the plaintiff, — a cause of action that is barred.
My conclusion is that the alleged cause of action sued upon was never in the plaintiff, but existed only in favor of the owner of said land at the time the shear dam was built and the fill constructed, if at all. This shear dam was a permanent structure; had existed for about twenty-five years when this action was brought; was in existence about twenty-two years before plaintiff purchased his land. During all of those years, as far as the record shows, no great damage was ever done to said land by freshets or high water; but because of an unprecedented rise in the river, caused by floods, or, as some would put it, by the act of God, this damage was done. Under all of the facts of the case, I do not think the plaintiff has a cause of action or that the defendant ought to be held liable for any damages in this action.
Petition for rehearing denied.